          Case 1:19-cv-10940-AT Document 21 Filed 05/12/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
Manmohan Ahluwalia,                                             DOC #: _________________
                                                                DATE FILED: __5/12/2020_______
                              Plaintiff,

               -against-
                                                                        19 Civ. 10940 (AT)
Zaika Food Company LLC, Mandeep Oberoi, and Pooja
Patel,                                                                        ORDER

                        Defendants.
ANALISA TORRES, District Judge:

       Defendants having not yet appeared in this case, it is ORDERED that the initial pretrial
conference scheduled for May 13, 2020, is ADJOURNED sine die.

       SO ORDERED.

Dated: May 12, 2020
       New York, New York
